United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30336
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRANDON J. SMITH,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 02-CR-50076-ALL
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Brandon J. Smith pleaded guilty to an indictment charging

him for being a felon in possession of a firearm and was

sentenced to a 41-month term of imprisonment and to a three-year

period of supervised release.   The district court overruled

Smith’s objection to the probation officer’s recommendation that

an adjustment in offense level for acceptance of responsibility

be denied because Smith had denied falsely the offense conduct.

     To obtain a two-level reduction for acceptance of

responsibility, a defendant must clearly demonstrate acceptance


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-30336
                                  -2-

of responsibility for his offense.    U.S.S.G. § 3E1.1(a); United

States v. Lghodaro, 967 F.2d 1028, 1031 (5th Cir. 1992).       The

defendant must truthfully admit the conduct comprising the

offense of conviction.   See U.S.S.G. § 3E1., comment. (n.1(a)).

This court reviews a district court’s finding on acceptance of

responsibility “under a standard of review even more deferential

than a pure clearly erroneous standard.”    United States v.

Gonzales, 19 F.3d 982, 983 (5th Cir. 1994) (internal citation and

quotation omitted).

     Smith argues that he admitted his involvement in the offense

at the change-of-plea hearing and at the sentencing hearing and

that the district court gave too much weight to Smith’s false

statements during his interview with the probation officer.

Smith contends that he was merely exercising his constitutional

right against self-incrimination and that he should not be

punished because he believed naively that he could still proceed

to trial after pleading guilty.

     The adjustment for acceptance of responsibility is in the

nature of a reward, not a punishment, and does not unduly burden

constitutional privileges.    See United States v. Mourning, 914

F.2d 699, 707 (5th Cir. 1990).    The district court did not

clearly err in giving weight to the false statements made by

Smith to the probation officer.    Under the deferential standard

applicable to the district court’s ruling, there is no basis for

reversal.   The judgment is AFFIRMED.